Citation Nr: 0730391	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  03-28 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from November 1965 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the RO which 
denied service connection for hepatitis C.  The Board 
remanded the appeal for additional development in July 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have hepatitis C at present 
which is related to service.  


CONCLUSION OF LAW

The veteran does not have hepatitis C due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, the July 2004 Board remand and July 2004 letter 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letter 
was not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him since he was 
subsequently provided adequate notice, the claim was 
readjudicated, and a supplemental statement of the case was 
promulgated in May 2007.  The veteran was notified of the 
evidence that was needed to substantiate his claim and that 
VA would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The veteran's service 
medical records and all VA and private medical records 
identified by him have been obtained and associated with the 
claims file.  The veteran was afforded an opportunity to 
testify at a personal hearing, but declined.  In a statement 
received in July 2007, the veteran indicated that he had no 
additional evidence to submit and requested appellate 
consideration of his claim as soon as possible.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
hepatitis C, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman, 19 
Vet. App. 473.  

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran has been 
apprised of the need for any evidence in his possession, and 
he has not identified any additional evidence that might be 
useful with respect to his claim.  Moreover, any error in 
VA's notice to the veteran (which is initially presumed to be 
prejudicial) is in fact harmless.  See Sanders v. Nicholson, 
487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to show that 
error in notice was not prejudicial).  Any defective notice 
has not prejudiced the veteran in the essential fairness of 
the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine), 
on remand, 20 Vet. App. 537 (2006) (discussing Board's 
ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), and aff'd, Dingess v. Nicholson, 2007 WL 1686737 (C. 
A. Fed. Cir. June 5, 2007) (not selected for publication No. 
2006-7247, 2006-7312); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the veteran.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
cirrhosis of the liver manifests to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

Hepatitis C

The veteran contends that he was first diagnosed with 
hepatitis C while in prison in 1994, and believes that he was 
probably infected with the virus in service.  The veteran 
denied any history of drug use and said that his tattoos were 
done at reputable parlors and that the instruments were 
sterilized.  He asserts that he was exposed to blood from 
wounded soldiers during combat in Vietnam and that he may 
have also been infected with the hepatitis virus by air gun 
immunization injection in basic training.  

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, his service 
medical records, and all VA and private medical records from 
1980 to the present.  Although the Board has an obligation to 
provide adequate reasons and bases supporting its decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

The veteran's service medical records are negative for any 
treatment, abnormalities, or diagnosis of hepatitis in 
service.  The first evidence of any abnormal serology 
findings was in 1980.  Medical records from the U.S. 
Department of Justice, Federal Bureau of Prisons, received in 
May 2006 showed that the veteran had a positive reactive 
result for hepatitis B antibody (HepcoreAb) in February 1980 
and August 1993;the records did not show any evidence of the 
hepatitis C virus at that time.  A treatment record in 
February 1994, showed that the veteran had a positive 
reactive result for the hepatitis C virus (HCV).  However, 
subsequent serology reports from August 1996 to 2004, were 
essentially normal and showed the veteran's SGOT and SGPT 
were within normal limits.  Prison hospital records in August 
2004, showed a diagnosis of hepatitis C by history, but do 
not include any diagnostic results confirming that the 
veteran has hepatitis C at present.  

In this case, the evidence as currently constituted in the 
record fails to show that the veteran has hepatitis C at 
present.  That is, while a laboratory study in 1994 showed 
that the veteran had a positive reaction for the hepatitis C 
virus, all subsequent blood studies have been within normal 
limits and do not show that he has hepatitis C at present.  
Assuming, for the sake of argument, that the veteran has 
hepatitis C at present, he has not provided any competent 
evidence that his hepatitis is related to military service.  
As indicated above, the service medical records do not show 
any evidence of hepatitis in service or any positive 
laboratory studies indicative of hepatitis C until nearly 27 
years after discharge from service.  Furthermore, the service 
medical records do not show exposure to any risk factors for 
the hepatitis C virus, such as a blood transfusion or 
treatment for any wounds.  The only apparent risk factors for 
hepatitis are the several tattoos that the veteran received 
after he was discharge from service.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Inasmuch as there is no confirmed evidence of hepatitis C in 
service or at present, and no competent medical evidence 
relating any claimed hepatitis to service, the Board finds no 
basis for a favorable disposition of the veteran's appeal.  




ORDER

Service connection for hepatitis C is denied.  




		
	THOMAS D. JONES
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


